Citation Nr: 1743933	
Decision Date: 09/14/17    Archive Date: 10/10/17

DOCKET NO.  13-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial, compensable rating for hypertension.

2. Entitlement to an initial, compensable rating, prior to July 10, 2013, and in excess of 10 percent, thereafter, for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from October 1987 to December 1997, November 2001 to September 2002, and August 2003 to February 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Given that a staged rating has been assigned, herein, for the Veteran's service-connected GERD, the Board has  recharacterized the claim accordingly, as noted on the title page.

As an initial matter, in the February 2017 Appellate Brief, the Veteran's representative appears to contend that the Board should adjudicate the issue of the Veteran's entitlement to a TDIU, noting that the Veteran's service-connected mental disorder is rated 50 percent disabling and his combined disability rating is 70 percent.  However, the Board notes that the Veteran's representative has not alleged that the Veteran is unemployable as a result of the disabilities that are before the Board for rating purposes, and the evidence of record indicates that the Veteran's service-connected hypertension and GERD do not impact his employability.  See Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001); see also February 2012 VA examination report (noting that the Veteran's hypertension, isolated systolic hypertension, stomach, and duodenum conditions do not impact his ability to work); July 2013 VA examination report (noting the same). Hence, the Board will not address the issue of the Veteran's entitlement to a TDIU in this case.  But cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009) (holding that "a request for TDIU . . . is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities").  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran's hypertension was not approximate of diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

2. Prior to July 10, 2013, the Veteran's GERD was not characterized by two or more symptoms of epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

3. After July 10, 2013, the Veteran's GERD was characterized by pyrosis, reflux, regurgitation, and abdominal discomfort.



CONCLUSIONS OF LAW

1. The criteria for an initial, compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016). 

2. The criteria for an initial, compensable rating for GERD, prior to July 10, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).

3. The criteria for a rating of 10 percent for GERD, after July 10, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Prior to the initial adjudication of the claim in March 2012, the RO satisfied its duty to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1). 

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and post-service medical records have been associated with the claims file.  Also, the Veteran was afforded VA examinations in February 2012 and July 2013, which are fully adequate.  Hence, the duties to notify and to assist have been met.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Staged ratings are appropriate when the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  

Hypertension

The Veteran's service-connected hypertension is rated as noncompensable, pursuant to the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, a 60 percent rating for hypertension is warranted when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104.  A 40 percent rating for hypertension is warranted when diastolic pressure is predominantly 120 or more.  Id.  A 20 percent rating for hypertension is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id. A 10 percent rating for hypertension is warranted when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.   

January 2011 VA treatment records document the Veteran's blood pressure readings at 138/88 and 130/86.

The Veteran was afforded a VA examination for hypertension in February 2012.  He was diagnosed with hypertension in 2007 but it was well controlled with continuous medication.  He did not have a history of kidney problems, myocardial infarction, coronary artery disease, cerebrovascular accident, smoking, hyperlipidemia, or diabetes.  Additionally, he did not have history of diastolic blood pressure elevation to predominantly 100 or more.  He denied any chest pain or shortness of breath.  He occasionally monitored his blood pressure at home and it averaged 120/70.  On examination, the Veteran's blood pressure readings were 127/76, 122/75, and 114/74.  He had normal kidney function with BUN of 17, creatine levels at 1.08, and an eGFR >60.  The Veteran's hypertension or isolated systolic hypertension did not impact his ability to work.  

On VA examination in July 2013, the Veteran reported an approximately 10-year history of hypertension that included taking continuous medication.  He intermittently monitors his blood pressure averaging 130-140/80-90, with higher readings at approximately 145/90.  He denied a history of myocardial infarction, coronary artery disease, cardiac heart failure, and cerebrovascular accident.  On examination, the Veteran's blood pressure readings were 158/96, 156/94, and 150/96.  The Veteran's hypertension or isolated systolic hypertension did not impact his ability to work.  

The Veteran's July, September, and October 2013 private medical records show blood pressure readings at 121/81, 120/76, and 124/80, respectively.

In June and July 2014, the Veteran's private medical records documented blood pressure readings at 127/77 and 119/80, respectively.

Accordingly, after reviewing the extensive medical evidence of record and the accompanying lay statements, the Board finds that the Veteran's hypertension did not approximate diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The Board has considered the Veteran's contention in the February 2017 Appellate Brief that the current rating does not accurately reflect the severity of his disabilities, including self-reported blood pressure reading highs of 145/90.  See also August 2012 Notice of Disagreement.  Certainly, laypersons are competent to attest to physical symptoms that are experienced or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the lay evidence does not establish a greater degree of disability in this case.  

The Board finds that the preponderance of the evidence is against the claim for entitlement to an initial, compensable rating for hypertension.  The Board finds that there is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  

GERD

The Veteran's service-connected gastroesophageal reflux disease (GERD) is rated as noncompensable, pursuant to the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7346.

Under Diagnostic Code 7346, a 60 percent rating for GERD is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.  A 30 percent rating for GERD is warranted with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent rating for GERD is warranted with two or more of the symptoms for the 30 percent rating of less severity.  Id.  

The Veteran was afforded a VA examination for stomach and duodenal conditions in February 2012.  He had a history of GERD in 2005 as well as complained of a sour stomach and burning sensation.  He was offered an upper gastrointestinal (UGI) series but declined.  He reported that his GERD is well controlled with continuous medication.  The Veteran did not have recurring or incapacitating episodes of symptoms related to GERD, including abdominal pain, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  Additionally, he did not have hypertrophic gastritis, postgastrectomy syndrome, vagotomy with pyloroplasty or gastroenterostomy, or peritoneal adhesions following an injury or surgical procedure of the stomach or duodenum.  There were no significant diagnostic test findings and/or results.  The Veteran's GERD does not impact his ability to work.

In January 2013, the Veteran reported breakthrough GERD symptoms as well as symptoms after consuming tomato sauce or red wine, despite taking medication.  However, he admitted that he only takes his medication in the morning without regard to meal time.  See January 2013 VA Primary Care Initial Evaluation Note.

On VA examination in July 2013, the Veteran reported an approximately 10-year history of GERD that included taking continuous medication.  He reported reflux symptoms occurring at an average frequency of 4-5 days per week.  He described it as epigastric discomfort, which progressed to substernal heartburn, and it occurred intermittently during both the day and night, awakening him from sleep.  He also endorsed an occasional sour taste in the back of his throat, as well as belching.  He denied known hiatal hernia or Barrett's esophagus and has not had any diagnostic imaging studies performed.  Additionally, he denied any history of GI surgery or malignancy.  The Veteran had symptoms related to GERD, including pyrosis, reflux, and sleep disturbance caused by esophageal reflux for less than one day.  However, he did not have any symptoms of epigastric distress, dysphagia, regurgitation, substernal or arm or shoulder pain, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  He did not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  There were no significant diagnostic test findings and/or results.  The Veteran's GERD did not impact his ability to work.

The Veteran's June and July 2014 private medical records document no symptoms of significant weight loss, abdominal pain, vomiting, abnormal appetite, diarrhea, vomiting blood, dyspepsia or GERD in the Veteran.

In October 2014, the Veteran reported increased GERD symptoms, increased urinary output and frequency, and some '"abdominal discomfort"' in his lower left abdomen.  He denied any history of prostate issues or hematuria.  See October 2014 VA Primary Care Telephone Encounter Note.

Prior to July 10, 2013, the aforementioned evidence reflects that the Veteran's GERD has not been manifested by two or more symptoms of epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

However, after July 10, 2013, the Veteran's GERD was manifested by pyrosis, reflux, regurgitation, and abdominal discomfort.  The Board notes that the evidence has varied; however, the medical evidence of record tends to establish that the Veteran had symptoms that approximate two or more less severe symptoms of epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

The Board has considered the lay testimony and statements regarding the severity of the Veteran's symptoms.  See February 2017 Appellate Brief; Washington, supra.  However, the Board finds that the lay evidence does not establish a greater degree of disability.  For the foregoing reasons, the Board concludes that a staged rating is warranted for the Veteran's GERD, as the factual findings show distinct times where his service-connected GERD exhibited symptoms that would warrant different ratings.  See Hart and Fenderson, supra.  In this regard, the Board finds that a higher rating of 10 percent for the period after July 10, 2013 is warranted, but an initial, compensable rating for the period, prior to July 10, 2013, is not warranted. 


ORDER

Entitlement to an initial, compensable rating for hypertension is denied.

Entitlement to an initial, compensable rating, prior to July 10, 2013, for gastroesophageal reflux disease (GERD) is denied .

Entitlement to a 10 percent rating, after July 10, 2013, for gastroesophageal reflux disease (GERD) is granted .




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


